Exhibit 10.1
 
LEHMAN BROTHERS 
 
Transaction
 
Date:
 
November 6, 2007
     
To:
 
CVS Caremark Corporation
   
[                           ]
   
Attention:  [    ]
       
From:
 
Lehman Brothers, Inc acting as Agent
   
Lehman Brothers OTC Derivatives Inc., acting as Principal
   
Andrew Yare - Transaction Management Group
   
Facsimile:
646-885-9546 (United States of America)
   
Telephone:
212-526-9986
     
Ref. Numbers:
 
Global Deal ID:  3467542
           

 
Dear Sir or Madam:
 
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers OTC Derivatives Inc. (“Party A”) and CVS Caremark Corporation
(“Party B”) on the Trade Date specified below.  This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation is sent on behalf both Party A and Lehman Brothers Inc. (“LBI”).
Lehman Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.


This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if we had executed an agreement in such form (but without any Schedule) on the
Trade Date of the Transaction.  In the event of any inconsistency between the
provisions of that agreement, or the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. (“ISDA”) are incorporated into this Confirmation.  References herein to
“Transaction” shall be deemed references to “Swap Transaction” for purposes of
the Swap Definitions.  In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern.  In
the event of any inconsistency between either set of Definitions and this
Confirmation, this Confirmation will govern. The Transaction shall constitute a
Share Forward Transaction for the purposes of the Equity Definitions and shall
be the only Transaction under the Agreement.
 
The terms of the Transaction to which this Confirmation relates are as follows:
 
Agent:
LBI is acting as agent on behalf of Party A and Party B for the
Transaction.  LBI has no obligations, by guarantee, endorsement or otherwise,
with respect to the performance of the Transaction by either party.
   
Trade Date:
November 6, 2007
   
Buyer:
Party B

 
 
LEHMAN BROTHERS
745 SEVENTH AVENUE,
NEW YORK NY 10019

--------------------------------------------------------------------------------



 
Seller:
Party A
   
Shares:
Common stock, par value USD 0.01 per share, of CVS Caremark Corporation (the
“Issuer”) Ticker Symbol: (“CVS”)
   
Prepayment:
Applicable
   
Prepayment Amount:
As specified in Schedule A
   
Prepayment Date:
One Exchange Business Day following the Trade Date.
   
Initial Hedge Period:
The period (the “Initial Hedge Period”) commencing on the Scheduled Trading Day
immediately following the Trade Date and ending on the Exchange Business Day on
which Party A completes the purchase of a number of Shares necessary to
establish its initial hedge position with respect to the Transaction (such date,
the “Hedge Period End Date”). On the 1st Scheduled Trading Day immediately
following the Hedge Period End Date, Party A shall provide written notice (the
“Confirmation Pricing Supplement”) to Party B in substantially the form attached
hereto as Exhibit A, of the Hedging Price, Maximum Shares A, Maximum Shares B,
Minimum Shares A, Minimum Shares B and first day of the Trading Period. Upon
receipt of the Confirmation Pricing Supplement, Party B shall promptly execute
and return the Confirmation Pricing Supplement to Party A; provided that Party
B’s failure to so execute and return the Confirmation Pricing Supplement shall
not affect the binding nature of the Confirmation Pricing Supplement, and the
terms set forth therein, if accurately determined pursuant to the terms of this
Confirmation, shall be binding on Party B to the same extent, and with the same
force and effect, as if Party B had executed a written version of the
Confirmation Pricing Supplement.
   
Hedging Price:
The arithmetic average of the 10b-18 VWAPs for all Scheduled Trading Days in the
Initial Hedge Period.
   
Exchange:
New York Stock Exchange
   
Related Exchange:
All Exchanges
   
Transaction Fee:
Party B shall pay to Party A a Transaction Fee, as specified in Schedule A.
   
Valuation:
     
Trading Period:
The period of consecutive Scheduled Trading Days from and including the first
Scheduled Trading Day following the Hedge Period End Date to and including the
Maximum Maturity Date, as specified in Schedule A; provided that, Party A may
designate any

 
 
Global Deal ID: 3467542

2

--------------------------------------------------------------------------------



 

 
Scheduled Trading Day on or after the Minimum Maturity Date, as specified in
Schedule A, as the last Scheduled Trading Day of the Trading Period. Party A
shall notify Party B of any designation made pursuant to this provision prior to
9:00 A.M. (New York time) on the Scheduled Trading Day immediately following
such designated day. 
   
Market Disruption Event:
The first sentence of Section 6.3(a) of the Equity Definitions is hereby amended
by replacing clause (ii) and clause (iii) in their entirety with “(ii) an
Exchange Disruption, which in either case the Calculation Agent determines is
material, (iii) an Early Closure, (iv) a Regulatory Disruption or (v) a
Liquidity Event.”
   
Regulatory Disruption:
A “Regulatory Disruption” shall occur if Party A determines in its reasonable
discretion that it is appropriate in light of legal, regulatory or
self-regulatory requirements or related policies or procedures for Party A to
refrain from all or any part of the market activity in which it would otherwise
engage in connection with the Transaction.
   
Liquidity Event:
A “Liquidity Event” shall occur if on any day the trading volume or liquidity of
trading in the Shares is materially reduced from levels prevailing on the Trade
Date and the Calculation Agent determines in its commercially reasonable
discretion that as a result it would be appropriate to treat such day as a
Disrupted Day or a partially Disrupted Day.
   
Consequence of Disrupted Days:
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs during the Initial Hedge Period or the
Trading Period, the Calculation Agent may postpone the Maximum Maturity Date and
the Minimum Maturity Date.  If any Disrupted Day occurs during the Initial Hedge
Period or the Trading Period, the Calculation Agent shall determine whether (i)
such Disrupted Day is a Disrupted Day in whole, in which case the 10b-18 VWAP
for such Disrupted Day shall not be included for purposes of determining the
Hedging Price, if such Disrupted Date occurs during the Initial Hedge Period, or
the Forward Price, if such Disrupted Date occurs during the Trading Period, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the
10b-18 VWAP for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event (if any) occurred and/or
after the relevant Market Disruption Event (if any) ended, and the Hedging
Price, if such Disrupted Date occurs during

 
 
Global Deal ID: 3467542

3

--------------------------------------------------------------------------------



 

 
the Initial Hedge Period, or the Forward Price, if such Disrupted Date occurs
during the Trading Period, shall be determined by the Calculation Agent using an
appropriately weighted average of the 10b-18 VWAPs for all Scheduled Trading
Days in the Initial Hedge Period or the Trading Period, as the case may be,
instead of an arithmetic average.
   
Valuation Time:
The close of trading on the Exchange, without regard to extended trading hours.
   
Valuation Date:
The last Scheduled Trading Day during the Trading Period.
   
Settlement Terms:
     
Settlement Method Election:
Not Applicable
   
Physical Settlement:
Applicable
   
Settlement Currency:
USD
   
Forward Price:
The amount equal to (i) the arithmetic average of the 10b-18 VWAPs for all
Scheduled Trading Days in the Trading Period minus (ii) the Discount, as
specified in Schedule A.
   
10b-18 VWAP:
(A) For any Scheduled Trading Day that is not a Disrupted Day, the
volume-weighted average price at which the Shares trade as reported in the
composite transactions for all United States securities exchanges on which such
Shares are traded, excluding (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in any relevant consolidated system on
such Scheduled Trading Day, (iii) trades that occur in the last ten  minutes
before the scheduled close of trading on any relevant exchange on such Scheduled
Trading Day and ten minutes before the scheduled close of the primary trading in
the market where the trade is effected, and (iv) trades on such Scheduled
Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Scheduled
Trading Day that is a Disrupted Day, an amount determined in good faith and in a
commercially reasonable manner by the Calculation Agent as 10b-18 VWAP.  Party B
acknowledges that the Calculation Agent may refer to the Bloomberg Page “CVS
<Equity> AQR SEC” (or any successor thereto) for any Scheduled Trading Day to
determine the 10b-18 VWAP.
   
Number of Shares to be Delivered:
The number of Shares equal to the Share Amount minus the number of Minimum
Shares.

 
 
Global Deal ID: 3467542

4

--------------------------------------------------------------------------------



 
Share Amount:
The sum of (i) the quotient of the product of 0.50 multiplied by the Prepayment
Amount divided by the Forward Price (provided that if such quotient is (A)
greater than the Maximum Shares A, such quotient shall be deemed to be equal to
the Maximum Shares A, and (B) less than the Minimum Shares A, such quotient
shall be deemed to be equal to the Minimum Shares A) plus (ii) the quotient of
the product of 0.50 multiplied by the Prepayment Amount divided by the Forward
Price  (provided that if such quotient is (A) greater than the Maximum Shares B,
such quotient shall be deemed to be equal to the Maximum Shares B, and (B) less
than the Minimum Shares B, such quotient shall be deemed to be equal to the
Minimum Shares B).
   
Settlement Date:
One Exchange Business Day following the Valuation Date.
   
Initial Shares:
As specified in Schedule A.
   
Initial Share Delivery:
Party A shall deliver a number of Shares equal to the Initial Shares to Party B
on the Initial Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Initial Share Delivery Date being deemed to be a
“Settlement Date” for purpose of such Section 9.4.
   
Initial Share Delivery Date:
One Exchange Business Day following the Trade Date
   
Minimum Shares A:
As specified in Schedule A.
   
Minimum Shares B:
As specified in Schedule A.
   
Minimum Shares:
As specified in Schedule A.
   
Minimum Share Delivery:
Party A shall deliver a number of Shares equal to (i) the Minimum Shares minus
(ii) the number of Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date being deemed to be a “Settlement Date” for purpose of such Section
9.4.
   
Minimum Share Delivery Date:
One Scheduled Trading Day following the Hedge Period End Date
   
Maximum Shares A:
As specified in Schedule A.
   
Maximum Shares B:
As specified in Schedule A.
   
Maximum Shares:
As specified in Schedule A.



Adjustment Payment:
On the Prepayment Date Party B shall pay to Party A as a price adjustment an
amount equal to the Adjustment Payment, as specified in Schedule A.
   
Share Adjustments:
 

 
 
Global Deal ID: 3467542

5

--------------------------------------------------------------------------------



 
Method of Adjustment:
Calculation Agent Adjustment; provided clause (iii) of Section 11.2(e) of the
Equity Definitions shall be deleted. For the avoidance of doubt, the Calculation
Agent shall not make any adjustments to account for changes in cost of funding,
expected dividends or stock loan rate.
   
Extraordinary Events:
     
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
will be amended by replacing the words “voting shares” in the fifth line thereof
with the word “Shares”.
   
Consequences of Merger Events:
     
Share-for-Share:
Modified Calculation Agent Adjustment
   
Share-for-Other:
Cancellation and Payment
   
Share-for-Combined:
Modified Calculation Agent Adjustment
   
Tender Offer:
Applicable
     
The definition of “Tender Offer” in Section 12.1 of the Equity Definitions will
be amended by replacing the phrase “greater than 10% and less than 100% of the
outstanding voting shares of the Issuer” in the third and fourth line thereof
with “(a) greater than 10% and less than 100% of the outstanding Shares of the
Issuer in the event that such Tender Offer is being made by the Issuer or any
subsidiary thereof or (b) greater than 15% and less than 100% of the outstanding
Shares of the Issuer in the event that such Tender Offer is being made by any
entity or person other than the Issuer or any subsidiary thereof”.
 
The definition of “Tender Offer Date” in Section 12.1 of the Equity Definitions
will be amended by replacing the words “voting shares” in the first line thereof
with the word “Shares”.
   
Consequences of Tender Offers:
     
Share-for-Share:
Modified Calculation Agent Adjustment
   
Share-for-Other:
Modified Calculation Agent Adjustment
   
Share-for-Combined:
Modified Calculation Agent Adjustment
   
New Shares:
The definition of “New Shares” in Section 12.1 of the Equity Definitions shall
be amended by deleting subsection (i) in its entirety and replacing it with the
following: “(i) publicly quoted, traded or listed on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective


 
 
Global Deal ID: 3467542

6

--------------------------------------------------------------------------------



 

      successors) and”.    
Modified Calculation Agent Adjustment:
For greater certainty, the definition of “Modified Calculation Adjustment” in
Sections 12.2 and 12.3 of the Equity Definitions shall be amended by (i) adding
the following italicized language after the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or to the
Transaction) from the Announcement Date to the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3).” and (ii) deleting the phrase “, expected
dividends, stock loan rate” from such stipulated parenthetical provision.
   
Announcement Event:
If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Date on the theoretical value of the
Transaction (including without limitation any change in volatility  or liquidity
relevant to the Shares or to the Transaction) from the Announcement Date to the
Valuation Date. If such economic effect is material, the Calculation Agent will
adjust the terms of the Transaction to reflect such economic
effect.  “Announcement Event” shall mean the occurrence of the Announcement Date
of a Merger Event or Tender Offer.
   
Composition of Combined Consideration:
Not Applicable
   
Nationalization, Insolvency or Delisting:
Cancellation and Payment
   
Cancellation Amount:
Section 12.8(d) of the Equity Definitions shall be amended by deleting the
second sentence thereof and Section 12.8(e) of the Equity Definitions shall be
deleted.
   
Delisting:
The definition of “Delisting” in Section 12.6 of the Equity Definitions shall be
deleted in its entirety and replaced with the following: “‘Delisting’ means that
the Exchange announces that pursuant to the rules of such Exchange, the Shares
cease (or will cease) to be listed, traded or publicly quoted on the Exchange
for any reason (other than a Merger Event or Tender Offer) and are not
immediately re-listed, re-traded or re-quoted on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)”
   
Additional Disruption Events:
     
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof

 
 
Global Deal ID: 3467542

7

--------------------------------------------------------------------------------



 

 
with the phrase “or public announcement of the formal or informal
interpretation”, (ii) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date” and (iii) deleting clause (Y) thereof. 



Insolvency Filing:
Not Applicable
   
Hedging Disruption:
Not Applicable
   
Increased Cost of Hedging:
Not Applicable
   
Loss of Stock Borrow:
Applicable; provided that if Party A gives notice that it elects to terminate
the Transaction pursuant to 12.9(b)(4) of the Equity Definitions, Party A in
calculating the Cancellation Amount payable in connection with such Loss of
Stock Borrow shall not consider the Stock Loan Rate or any changes thereto
whether prior to or post such Loss of Stock Borrow.
 
For purposes of Section 12.9 of the Equity Definitions, all references to
“Hedging Shares” shall be deemed to be references to Party A’s short position in
respect of the Transaction.
   
Maximum Stock Loan Rate:
50 basis points
   
Increased Cost of Stock Borrow:
Not Applicable
   
Hedging Party:
Party A shall be the Hedging Party in connection with all Extraordinary Events
   
Determining Party:
Party A shall be the Determining Party in connection with all Extraordinary
Events
   
Acknowledgments:
     
Non-Reliance:
Applicable
   
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable
   
Additional Acknowledgments:
Applicable
   
Additional Representations, Warranties and Agreements of  Party B:
In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:
 
(a) (i) It understands that the Transaction is subject to complex risks which
may arise without warning, may at times be volatile, and that losses may occur
quickly and in unanticipated magnitude, and (ii) it has concluded that the
Transaction is suitable in light of its own investment objectives, financial
capabilities and expertise.
 
(b) It is an “eligible contract participant” as the term is

 

 
Global Deal ID: 3467542

8

--------------------------------------------------------------------------------


 

  defined in Section 1a(12) of the Commodity Exchange Act, as amended.
 
(c) Neither Party A nor any of its affiliates has advised Party B with respect
to any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction, and neither Party A nor any of its affiliates is acting as
advisor for Party B in connection with the Transaction.


(d) Party B is not entering into the Transaction on the basis of any material
non-public information concerning the business, operations or prospects of the
Issuer.


“Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold any securities of Party B.
 
(e) Each of its required filings under all applicable securities laws have been
filed and on the Trade Date, (A) none of Party B and its officers and directors
is aware of any material nonpublic information regarding Party B or the Shares
and (B) all reports and other documents filed by Party B with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
 
(f) Party B is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) or to facilitate a distribution of Shares (or
any security convertible into or exchangeable for Shares).
 
(g) It is not, and, after giving effect to the transactions contemplated hereby
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
   
Additional Termination Events:
Notwithstanding any other provision hereof, an “Additional Termination Event”
shall occur and Party B shall be the sole Affected Party pursuant to such

 
 
Global Deal ID: 3467542

9

--------------------------------------------------------------------------------



 

 
Additional Termination Event if on any day occurring after the Trade Date and on
or prior to the last Scheduled Trading Day in the Trading Period an ex-dividend
date occurs with respect to the Shares for (i) an extraordinary cash dividend,
(ii) a regular quarterly dividend (A) in an amount greater than USD 0.06 for
2008 per Share per quarter (any quarterly dividend in such amount for 2008, a
“Regular Quarterly Dividend”) or (B) with an ex-dividend date occurring prior to
January 15, 2008 for the quarter ending March 31, 2008, (iii) a distribution,
issue or dividend of securities or share capital of another issuer acquired or
owned (directly or indirectly) by Party B as a result of a spin-off or other
similar transaction or (iv) a distribution, issue or dividend of any other type
of securities (other than Shares, which may constitute a Potential Adjustment
Event), rights or warrants or other assets, in any case for payment (cash or
other consideration) at less than the prevailing market price as determined by
the Calculation Agent; provided that in calculating the amounts payable in
connection with such Additional Termination Event, any such distribution, issue
or dividend shall not be considered a loss recoverable by Party A.  Party B
agrees to furnish Party A with written notice at least 30 days prior to the
ex-dividend date corresponding to each of the foregoing distributions, issues
and dividends except those described in clause (ii) above. 
   
Regulatory Provisions:
(a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.
 
(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.
   
Solvency:
As of the Trade Date and the Minimum Share Delivery Date, Party B represents,
warrants and agrees that Party B is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code)) and Party B would be able to purchase the Maximum Shares in compliance
with the laws of the jurisdiction of Party B’s incorporation.
   
Company Purchases:
Without the prior written consent of Party A and except for purchases which are
not solicited by or behalf of Party B, its affiliates or affiliated purchasers
(each as defined in Rule 10b-18), Party B shall not purchase, and shall not
cause its affiliates or affiliated

 
 
Global Deal ID: 3467542

10

--------------------------------------------------------------------------------



 

 
purchasers to directly or indirectly purchase, any Shares (or any security
convertible into or exchangeable for Shares) during the Initial Hedge Period or
the Trading Period. 
   
Regulation M:
Party B represents that as of the Trade Date it has no current intention of
engaging in a distribution, as such term is used in Regulation M under the
Exchange Act (“Regulation M”), during the Initial Hedge Period or the Trading
Period.
 
On the Trade Date, and, without prior notice to Party A, on each day during the
Initial Hedge Period and the Trading Period, the Shares shall not be subject to
a “restricted period,” as such term is defined in Regulation M.
   
No Collateral:
Notwithstanding any provision of this Confirmation, the Agreement or the
Definitions, or any other agreement between the parties, to the contrary, the
obligations of Party B hereunder are not secured by any collateral.
   
Set-Off and Netting:
Obligations under the Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under the Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.
   
Rule 10b-18:
During the Initial Hedge Period, Party A agrees to use best efforts to make all
purchases of Shares in connection with the Transaction in a manner that would
satisfy the requirements set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of
Rule10b-18 under the Exchange Act (“Rule 10b-18”), as if such purchases were
made by Party B.
 
Party B shall, at least one day prior to the first day of the Initial Hedge
Period, notify Party A in writing of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception set
forth in clause (b)(4) of Rule 10b-18 by Party B or any of its affiliates during
each of the four calendar weeks preceding such day and during the calendar week
in which such day occurs (“Rule 10b-

 

 
Global Deal ID: 3467542

11

--------------------------------------------------------------------------------



  18 purchase” and “blocks” each as defined in Rule 10b-18).     
Rule 10b5-1:
It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule 10b5-1”), and
the parties agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).  Without limiting the generality of the
preceding sentence, Party B acknowledges and agrees that (A) Party B does not
have, and shall not attempt to exercise, any influence over how, when or whether
Party A effects any purchases in connection with the Transaction, (B) during the
Initial Hedge Period and the Trading Period neither Party B nor its officers or
employees shall, directly or indirectly, communicate any information regarding
Party B or the Shares to any employee of Party A or its affiliates who is
identified to Party B in writing by Party A as being directly involved with the
hedging of and trading with respect to the Transaction, (C) Party B is entering
into the Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 and (D) Party B will not alter or deviate from this Confirmation or enter
into or alter a corresponding hedging transaction with respect to the
Shares.  Party B also acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5.
   
Certain Payments and Deliveries: 
Notwithstanding  anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Party A would be
required to make a payment pursuant to Section 6 of the Agreement, (ii) an
Extraordinary Event occurs and Party A would be required to make a payment
pursuant to Article 12 of the Equity Definitions or (iii) Party A is required to
make a payment pursuant to any other provision hereof, of the Agreement or of
the Definitions, then Party B shall have the right, in its sole and absolute
discretion, to elect that, in lieu of such payment, Party A& shall deliver to
Party B, at the time such payment would have been due and in the manner provided
under “Physical Settlement” in the Equity Definitions, a number of Shares equal
to 

 
 
Global Deal ID: 3467542

12

--------------------------------------------------------------------------------



 

 
the quotient obtained by dividing (A) the amount that would have been so payable
by (B) the fair market value per Share of the  Shares so  delivered  at
the  time  of such  delivery,  as determined by the Calculation Agent in a
commercially reasonable manner. 
   
 Payments on Early Termination:
 
Party A and Party B agree that for the Transaction, the definition of Close-out
Amount in the Agreement shall be amended by deleting (a) the second sentence of
the paragraph immediately following clause (iii) thereof and (b) the second
paragraph following such clause (iii).
   
Agreement Regarding Calculations:
Notwithstanding any other provision of this Confirmation, the Definitions or the
Agreement to the contrary, in calculating any adjustment pursuant to Article 11
of the Equity Definitions or any amount payable pursuant to Article 12 of the
Equity Definitions or Section 6 of the Agreement, the Calculation Agent shall
not take into account (i) changes to costs of funding, stock loan rates or any
dividends since the Trade Date or (ii) losses or costs incurred in connection
with terminating, liquidating or re-establishing any hedge related to the
Transaction (or any gain resulting from any of them).
   
Special Provisions for Party B Payments:
Party A and Party B agree that, notwithstanding anything to the contrary herein
or in the Agreement, in the event that (i) an Early Termination Date (whether as
a result of an Event of Default or Termination Event) occurs or is designated
with respect to any Transaction and, as a result, Party B owes to Party A an
amount calculated under Section 6(e) of the Agreement or (ii) an Extraordinary
Event occurs that results in the termination or cancellation of any Transaction
pursuant to Article 12 of the Equity Definitions and, as a result, Party B owes
to Party A a Cancellation Amount or any other amount in respect to the
Transaction, such amount shall be deemed to be zero.  For the avoidance of
doubt, the Party B shall not be required to make any additional cash payments
(other than the Prepayment Amount) or deliver or return any Shares pursuant to
the terms of the Transaction (including, without limitation, any Shares
delivered on the Initial Share Delivery Date or the Minimum Share Delivery
Date).
   
Transfer:
Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Lehman Brothers Holdings Inc. (“Holdings”) effective upon delivery to Party B of
the full

 
 
Global Deal ID: 3467542

13

--------------------------------------------------------------------------------



 

 
unconditional guarantee by Holdings, in favor of Party B, of the obligations of
such Affiliate; provided however, that Party A may not assign its rights and
obligations under the Transaction if such assignment would result in an (i)
Party B being required to pay to the assignee an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) greater than the amount in respect of
which Party B would have been required to pay to Party A in the absence of such
assignment or (ii) Party B receiving a payment from which an amount has been
withheld or deducted, on account of a Tax under Section 2(d)(i) in excess of
that which Party A would have been required to so withhold or deduct in the
absence of such assignment, unless the assignee would be required to make
additional payments pursuant to Section 2(d)(i)(4) corresponding to such
withholding or deduction. 
   
Binding Contract:
This Confirmation, as supplemented by the Confirmation Pricing Supplement, is a
“qualified financial contract”, as such term is defined in Section 5-701(b)(2)
of the General Obligations Law of New York (the “General Obligations Law”); (ii)
the Confirmation Pricing Supplement constitutes a “confirmation in writing
sufficient to indicate that a contract has been made between the parties”
hereto, as set forth in Section 5-701(b)(3)(b) of the General Obligations Law;
and (iii) this Confirmation constitutes a prior “written contract” as set forth
in Section 5-701(b)(1)(b) of the General Obligations Law, and each party hereto
intends and agrees to be bound by this Confirmation, as supplemented by the
Confirmation Pricing Supplement.  Party A and Party B further agree and
acknowledge that this Confirmation, as supplemented by the Confirmation Pricing
Supplement, constitutes a contract “for the sale or purchase of a security”, as
set forth in Section 8-113 of the Uniform Commercial Code of New York.
   
Governing Law:
The laws of the State of New York, without reference to choice of law doctrine.
   
Termination Currency:
USD



Waiver of Trial By Jury:
Insofar as is permitted by law, each party irrevocably waives any and all rights
to trial by jury in any legal proceeding in connection with the Transaction, and
acknowledges that this waiver is a material inducement to the other party’s
entering into the Transaction hereunder.
   
Calculation Agent:
Lehman Brothers Inc.

 
 
Global Deal ID: 3467542

14

--------------------------------------------------------------------------------



 

 
All determinations made by the Calculation Agent shall be made in good faith and
in a commercially reasonable manner. Following any calculation by the
Calculation Agent hereunder, upon a written request by Party B, the Calculation
Agent will provide to Party B by e-mail to the e-mail address provided by Party
B in such a prior written request a report displaying in reasonable detail the
basis for such calculation. 



THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.
 
 
Global Deal ID: 3467542

15

--------------------------------------------------------------------------------


 
Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.
 
 
Yours sincerely,
Accepted and agreed to:
   
Lehman Brothers OTC Derivatives Inc.
CVS Caremark Corporation



By:
/s/  Robert E. Guglielmo          
 
By:
/s/  Carol A. DeNale          
 
Name:
Robert E. Guglielmo
 
Name:
Carol A. DeNale
 
Title:
Senior Vice President
 
Title:
Vice President & Treasurer
             

 
Execution time will be furnished upon Party B's written request.
 


Global Deal ID: 3467542

16

--------------------------------------------------------------------------------




 
EXHIBIT A


CONFIRMATION PRICING SUPPLEMENT


Global Deal Id:    3467542


This Confirmation Pricing Supplement is the Confirmation Pricing Supplement
referred to in the Confirmation dated as of November 6, 2007 between Lehman
Brothers OTC Derivatives Inc. and CVS Caremark Corporation.


For all purposes under the Confirmation, the following terms of the Confirmation
shall be as specified below:


1.
Hedging Price:
USD [                  ]
     
2.
Maximum Shares A:
       
3.
Maximum Shares B:
       
4.
Minimum Shares A:
       
5.
Minimum Shares B:
       
6.
First day of Trading Period:
 [__________ __], 2007



 
Yours sincerely,
Accepted and agreed to:
   
Lehman Brothers OTC Derivatives Inc.
CVS Caremark Corporation



By:
   
By:
   
Name:
   
Name:
   
Title:
   
Title:
               

 
Execution time will be furnished upon Party B’s written request.




 
Global Deal ID: 3467542

17

--------------------------------------------------------------------------------

